Title: From Thomas Jefferson to George Divers, 22 April 1826
From: Jefferson, Thomas
To: Divers, George


Dear Sir
Monto
Apr. 22. 26.
you perhaps noted in the newspapers some 3. or 4. months ago the mention of cucumbers in a particular garden in Ohio which measured 2½f. V 3.f. in length. having a friend in that quarter I wrote and requested him to procure & send me some seed  from one of the identical cucumbers. he has sent it, and to multiply chances of securing it, I send you 9. seeds, assured that no body will be more likely to succeed than yourself.—as soon as the days lengthen so that I can get back in the evening I shall come and ask in person how you all do. the course which my health requires obliges me to be at home at night. Affectionately yoursTh: J.